Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/21, 08/26/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 24 is directed to a program per se. Claim 24 explicitly recites “A program causing an information processing device to execute”. Thus, only a “program” per se is actually claimed with the “information processing device” being the intended use. Since a computer program per se “has no physical or tangible form, and thus does not fall within any statutory category” (MPEP 2106.03), claim 24 is non-statutory under 35 U.S.C. §101.


4.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a shake information adjustment unit”, “an shake modification unit”, “an association unit”, in claims 1-22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “a shake information adjustment unit”, “an shake modification unit”, “an association unit”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “an image reverse stabilization processing unit” coupled with functional language “configured to generate”, “configured to perform shake modification”, “configured to associate”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-22 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of “a shake information adjustment unit”, “an shake modification unit”, “an association unit”, are shown as being implemented by a processor and a memory that stores a program which is used by the processor to execute the claimed functions along with the algorithm shown in Figure 10 and the corresponding descriptions in the specification (Paragraphs 0245-0269; Figure 10 of the publication to the instant application). 


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.) Claim(s) 1-5, 10-11, 20 and 23-24 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Omori et al. (JP 2018195864) [See Translated Copy as provided by Applicant 08/26/21].

Regarding Claim 1, Omori et al. disclose an image processing device (Imaging device that records and reproduces an image, Paragraph 0001, 0017; Abstract) comprising: 
a shake information adjustment unit (Microcomputer 1720) configured to generate adjusted shake information by adjusting imaging time shake information (vertical shaking amount and horizontal shaking amount) when input image data constituting a moving image (video image) is captured (A vertical shaking amount and a horizonal shaking amount are calculated from angular velocity information indicating the amount of shaking of the imaging device on the basis of an output from an angular velocity. A shaking correction amount determination unit determines a shaking correction amount based on the vertical shaking amount, the horizontal shaking amount and the vertical vibration amount. The shaking correction amount determination unit also determines a cutting position to correct the flow of the video. A shaking effect is added to the video,  Paragraphs 0021-0022, 0070-0086; Claims 1-3); 
an shake modification unit (Microcomputer 1720) configured to perform shake modification processing (adding vibration/shake information effect) for changing a state of shake of the input image data using the adjusted shake information to obtain shake-modified image data (A vibration effect means adds a vibration effect that corresponds to a vertical vibration amount to a video (moving image) and outputs the video together with metadata made up of the vertical shake amount, horizontal shake amount and the vertical vibration amount to a recording medium, Paragraphs 0021-0022, 0070-0086; Claims 1-3); and 
an association unit (Microcomputer 1720) configured to associate at least one of the input image data and the shake-modified image data, the shake information at the time of imaging, and shake modification information capable of specifying a processing amount of the shake modification processing (As mentioned above, a vertical shaking amount and a horizonal shaking amount are calculated from angular velocity information indicating the amount of shaking of the imaging device on the basis of an output from an angular velocity. A shaking correction amount determination unit determines a shaking correction amount based on the vertical shaking amount, the horizontal shaking amount and the vertical vibration amount. The shaking correction amount determination unit also determines a cutting position to correct the flow of the video. A shaking effect is added to the video, Paragraphs 0021-0022, 0070-0086; Claims 1-3).

In regard to Claim 2, Omori et al. disclose the image processing device according to claim 1, wherein the shake modification unit adds shake production to the input image data on the basis of the adjusted shake information as the shake modification processing (The vibration effect means intentionally adds the vibration effect corresponding to the vertical vibration amount to the video, Paragraphs 0078, 0085-0086; Claim 18). 

With regard to Claim 3, Omori et al. disclose the image processing device according to claim 1, wherein the association unit associates the input image data with the shake information at the time of imaging and the shake modification information (The video data is output together with the metadata that is constituted by the vertical shaking amount, the horizontal shaking amount, and the vertical vibration amount, to the recording medium, Paragraphs 0070-0086).

Regarding Claim 4, Omori et al. disclose the image processing device according to claim 1, wherein the shake modification unit removes shake of the input image data (by cutting out part of the video on the basis of the shaking correction amount) on the basis of the shake information at the time of imaging as the shake modification processing (The image processing means cuts out a part of the video from the entire video on the basis of a shaking correction amount. When the vibration is not acquired the shaking correction amount is determined on the basis of the shake amount, Paragraphs 0062 and 0086). 

In regard to Claim 5, Omori et al. disclose the image processing device according to claim 1, wherein the association unit associates the shake-modified image data with the shake information at the time of imaging and the shake modification information (A vertical shaking amount and a horizonal shaking amount are calculated from angular velocity information indicating the amount of shaking of the imaging device on the basis of an output from an angular velocity. A shaking correction amount determination unit determines a shaking correction amount based on the vertical shaking amount, the horizontal shaking amount and the vertical vibration amount. The shaking correction amount determination unit also determines a cutting position to correct the flow of the video. A shaking effect is added to the video, Paragraphs 0021-0022, 0070-0086; Claims 1-3).


Regarding Claim 10, Omori et al. disclose the image processing device according to claim 1, wherein the shake information at the time of imaging is posture information of the imaging device when the imaging device captures the input image data (Calculating the shaking amount on the basis of the angular velocity shaking amount which is the amount of shaking of the imaging device based on an output of the angular velocity sensor and the image moving amount, Paragraphs 0021-0022).

With regard to Claim 11, Omori et al. disclose the image processing device according to claim 10, wherein the posture information is shift information (shake amount) or rotation information indicating a motion of the imaging device (from the angular velocity sensor) when the imaging device captures the input image data (Calculating the shaking amount on the basis of the angular velocity shaking amount which is the amount of shaking of the imaging device based on an output of the angular velocity sensor and the image moving amount, Paragraphs 0021-0022).




With regard to Claim 20, Omori et al. disclose an image processing device (Imaging device that records and reproduces an image, Paragraph 0001, 0017; Abstract) comprising: 
a shake information adjustment unit (Microcomputer 1720) configured to generate adjusted shake information using shake information at the time of imaging (vertical shaking amount and horizontal shaking amount) associated with image data constituting a moving image and shake modification information capable of specifying a processing amount of shake modification processing (A vertical shaking amount and a horizonal shaking amount are calculated from angular velocity information indicating the amount of shaking of the imaging device on the basis of an output from an angular velocity. A shaking correction amount determination unit determines a shaking correction amount based on the vertical shaking amount, the horizontal shaking amount and the vertical vibration amount. The shaking correction amount determination unit also determines a cutting position to correct the flow of the video. A shaking effect is added to the video,  Paragraphs 0021-0022, 0070-0086; Claims 1-3); 
an shake modification unit (Microcomputer 1720) configured to perform shake modification processing (adding vibration/shake information effect) for changing a state of shake of the image data using the adjusted shake information (A vibration effect means adds a vibration effect that corresponds to a vertical vibration amount to a video (moving image) and outputs the video together with metadata made up of the vertical shake amount, horizontal shake amount and the vertical vibration amount to a recording medium, Paragraphs 0021-0022, 0070-0086; Claims 1-3).

Dependent Claim 23 and computer program storing Claim 24 correspond to device claim 1 and are also rejected as discussed in the above rejection to device claim 1. 


6.) Allowable Subject Matter
Claims 6-9, 12-19 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697